Exhibit 10.13
 
 AMENDMENT TO
EMPLOYMENT AGREEMENT


 AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) effective as of this
25th day of February, 2011, by and between Jennifer Convertibles, Inc. (the
“Company”), with an address at 417 Crossways Park Drive, Woodbury, New York
11797, and Gebing (“Morris”) Zou (“Executive”).
 
WHEREAS, the Company and Executive entered into a certain Employment Agreement,
effective February 22, 2011 (the “Employment Agreement”); and
 
WHEREAS, the Company and Executive wish to amend the terms of the Agreement;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and in consideration of Executive’s continued employment,
the parties hereto agree as follows:
 
1.           Defined Terms.  All capitalized terms contained in this Amendment
shall, for the purposes hereof, have the same meaning ascribed to them in the
Agreement unless the context hereof clearly provides otherwise or unless
otherwise defined herein.
 
2.           Section 7(b)(iii).  The first sentence of Section 7(b)(iii) shall
hereby be amended to read as follows: “if the date of the termination is on or
after September 1, 2011, provided that Executive has been employed by the
Company for at least six (6) months of the fiscal year in which the termination
occurs, a bonus payment equal to three percent (3%) of EBITDA for that fiscal
year, multiplied by: the percentage of the fiscal year that the Executive was
employed by the Company, multiplied by itself.”
 
3.           Conflicting Provisions.  In the event of any conflict or
inconsistency between the provisions of this Amendment and those contained in
the Agreement, the provisions of this Amendment shall govern and control and be
binding upon the parties hereto.
 
4.           Miscellaneous Provisions.
 
(a)           Except as modified by this Amendment, the Agreement and all
executory covenants, agreements, terms and conditions thereof shall remain in
full force and effect and are hereby in all respects ratified and confirmed.
 
(b)           The covenants, agreements, terms and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and, except
as may otherwise be provided in the Agreement, as hereby modified and
supplemented, their respective legal successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           This Amendment may not be changed orally but only by a writing
signed by both parties hereto.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment on February
25, 2011.


 

 
JENNIFER CONVERTIBLES, INC.
             
By:
/s/ Rami Abada
   
Rami Abada
   
President and Chief Financial Officer






       
Agreed to and Accepted:
             
/s/ Gebing (“Morris”) Zou
 
Gebing (“Morris”) Zou
 



 
2

--------------------------------------------------------------------------------

 